Order filed November 16, 2017




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00547-CV
                                    ____________

                          JEFFREY WELLS, Appellant

                                          V.

           TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1084054

                                     ORDER

      Appellant’s brief was due November 10, 2017. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before December 1, 2017,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM